EXTORRE GOLD MINES LIMITED Cerro Moro Gold-Silver Project Second Preliminary Economic Assessment Technical Report NI 43-101 Prepared by GR Engineering Services Limited Aug 11 Title Page Project Name: Cerro Moro Gold-Silver Project Title: Second Preliminary Economic Assessment Technical Report Location Santa Cruz Province, southern Argentina Effective Dates: Effective Date of Technical Report: August 2nd, 2011 Effective Date of Mineral Resources: May 31st, 2011 Qualified Persons: 1. Bill Gosling, Senior Process Metallurgist, of GR Engineering Services Ltd (FAusIMM), was responsible for the information provided for the metallurgy and process plant design; 2. David (Ted) Coupland (BSc DipGeoSc CFSG ASIA MAusIMM CPGeo MMICA) Director – Geological Consulting - Principal Geostatistician, Cube Consulting Pty Ltd, was responsible for resource estimation, exploration, drilling and data verification; 3. Eduardo Rosselot, CEng The Institute of Materials, Minerals and Mining (CEng MIMMM, Membership Nº448843), with NCL Ltda, was responsible for the mining related studies and economic valuation. Other Expert Persons: ● Dominic Piscioneri, Mechanical Engineer, employed by GR Engineering Services Ltd, led the engineering definition study related to processing plant design; ● Dante Cramero, Manager - Environmental for Extorre Gold Mines Ltd, was responsible for the information provided for the environmental sections of the report ● Gabriel Valero, Ausenco Vector, was responsible for the information related to the design and costing of the tailings storage facility. Sections updated from PEA issued December 2010: ● Jorge Gomez, Electrical Engineer employed by Servicios de Ingenieria Electrica y Electromecanica SRL, led the preliminary studies on power line design and capital costs ● Mario Cuello, Geologist, employed by Ausenco Vector SA, led the preliminary studies on hydrology and hydrogeology, infrastructure, mine closure plans and costs, and environmental and social issues. ● Guillermo Albornoz, Senior Mining Engineer employed by Antonio Karzulovic & Asoc. Ltda, led the preliminary studies related to geomechanical characterization, pit slope angles, underground stope designs, and crown pillar calculations Extorre Gold Mines Limited Cerro Moro Gold-Silver Project Second Preliminary Economic Assessment ●CONSENT OF AUTHOR British Columbia Securities Commission Alberta Securities Commission Saskatchewan Financial Services Commission The Manitoba Securities Commission Ontario Securities Commission New Brunswick Securities Commission Nova Scotia Securities Commission Prince Edward Island Securities Office Securities Commission of Newfoundland and Labrador Re:Extorre Gold Mines Limited1 I, Bill Gosling, Process Metallurgist, have prepared the technical report titled Cerro Moro Gold-Silver Project2, Second Preliminary Economic Assessment, Technical Report NI 43-101 dated August 2nd, 2011 (the “Technical Report"). a) I hereby consent to the public filing of the Report, the written disclosure of the Report and to the use of my name, Bill Gosling, in reference to this Report. Dated this 2nd Day of August 2011 Bill Gosling GR Engineering Services Limited (FAusIMM) 1 Extorre Gold Mines Limited (Extorre) was established from a spinoff of Exeter Resources Corporation (Exeter) Argentinean assets in March 2010, all references to Exeter within this document refer to pre-2010. All references to Estelar Resources Limited refer to the 100% owned Argentinean subsidiary of Extorre. 2 All references to Cerro Moro or the Cerro Moro Project contained in this document refer to the Cerro Moro Gold-Silver Project. Extorre Gold Mines Limited Cerro Moro Gold-Silver Project Second Preliminary Economic Assessment TABLE OF CONTENTS 1. SUMMARY 2. INTRODUCTION 3. RELIANCE ON OTHER EXPERTS 4. PROPERTY DESCRIPTION AND LOCATION 5. ACCESS, CLIMATE, LOCAL RESOURCES, INFRASTRUCTURE AND PHYSIOGRAPHY 6. HISTORY 7. GEOLOGICAL SETTINGAND MINERALIZATION 8. DEPOSIT TYPES 9. EXPLORATION DRILLING SAMPLE PREPARATION, ANALYSIS AND SECURITY DATA VERIFICATION MINERAL PROCESSING AND METALLURGICAL TESTING MINERAL RESOURCE ESTIMATES MINERAL RESERVE ESTIMATES MINING METHODS RECOVERY METHODS PROJECT INFRASTRUCTURE MARKET STUDIES AND CONTRACTS ENVIRONMENTAL STUDIES, PERMITTING AND SOCIAL OR COMMUNITY IMPACT CAPITAL AND OPERATING COSTS ECONOMIC ANALYSIS ADJACENT PROPERTIES OTHER RELEVANT DATA AND INFORMATION INTERPRETATION AND CONCLUSIONS RECOMMENDATIONS REFERENCES DATE AND SIGNATURES Extorre Gold Mines Limited Cerro Moro Gold-Silver Project Second Preliminary Economic Assessment 1. SUMMARY Introduction This technical report describes the Cerro Moro Gold-Silver Project (the “Project”), a mineral exploration and development area located in the Santa Cruz Province, Argentina which is held by Extorre Gold Mines Limited (“Extorre”). Extorre had previously produced a Preliminary Economic Assessment (“PEA”) for the Cerro Moro Gold-Silver Project in December 2010.Subsequent to completion of this second PEA (“study”) and further exploration, the following opportunities to improve project economics were identified: ● Completion of infill drilling on existing ore bodies; ● Discovery of additional ore bodies enabling total resources to be increased. This study is based on a revised NI 43-101 resource estimate completed in April 2011 by Cube Consulting Pty Ltd.The study was completed by GR Engineering Services Limited (“GRES”) through the compilation of information generated by consultants and specialists appointed by Extorre for the study. GRES was responsible for the compilation of information and the preparation of the overall study, in addition to the design and costing of the process plant and infrastructure. Exploration The exploration works at Cerro Moro that have been completed since December 2010 include infill drilling and exploration drilling, Table 1chronologically summarises all exploration work undertaken since December 2010 up until 31st May 2011. Date Extorre Exploration Works Jan 2011 Complete infill drilling Martina, Loma Escondida, Gabriela with the aim to convert Inferred resource category mineralization to higher confidence categories. Exploration drilling to extend Lucia, Gabriela Loma Escondida and Esperanza. Scout drilling at Carolene Feb 2011 to end March 2011 Exploration drilling to extend Gabriela, Esperanza- Nini, Escondida far west, Michelle, Loma Escondida. Scout drilling Agostina Gabriela NW, Belen and Zoe (discovery of Zoe) Regional drilling Union domes April 2011 to end May 2011 Infill drilling at Carla and Gabriela SE. Exploration drilling at Zoe, Tres Lomas and Gabriela.Scout drilling Agostina, Deborah parallel, Loma Escondida and Zoe extensions Table 1Summary of Exploration Work undertaken by Extorre to May 31, 2011 Geology and Mineralisation The polymetallic gold-silver mineralisation at Cerro Moro is of the low sulphidation epithermal vein type.Individual prospects vary from simple, single veins to complex vein systems with spur and Extorre Gold Mines Limited Cerro Moro Gold-Silver Project Second Preliminary Economic Assessment
